ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
In his motion for rehearing appellant calls attention to the testimony of the witness, Tom Warren, who made the affidavit for the search warrant in this case and who said: “I am one of the affiants in the Affidavit for Search Warrant. No sir, I never had seen any liquor manufactured in this particular house (referring to defendant’s residence) ; I had never seen any liquor sold there. This defendant has never sold me any liquor. Yes, I knew it was a private residence. This affidavit I made was made on information and belief, instead of what I actually knew of my own knowledge. I have not seen any liquor in the possession of the defendant.”
Following the foregoing testimony the prosecution asked the witness to tell the jury how he knew that liquor was being sold there, to which he answered, over objection of the appel*185lant, as follows: “Previous raids is all that I know. I have made previous raids there.”
The admission of this evidence was error requiring that the case be reversed. Jackson v. State, 97 Tex. Cr. R. 462, 262 S. W. 78; Brunello v. State, 102 Tex. Cr. R. 379, 278 S. W. 428.
It is further insisted by the appellant on his motion for rehearing that the foregoing evidence renders the affidavit for the search warrant insufficient. Had the affidavit contained this language of the witness, it might be a different proposition, but an examination of the affidavit indicates a sufficient positive allegation to authorize the issuance of the search warrant. This cannot be impeached by the subsequent evidence of the affiant making it. The Justice of the Peace who issued the search warrant based it upon the allegations in the affidavit and not the testimony which the witness gave on cross-examination subsequently. We find no error in this bill.
Because of the admission of the evidence of the witness as to the previous raids, the motion for rehearing is granted and the judgment of the trial court is reversed and remanded for a new trial.